AVENANT N°3 À LA CONVENTION DE COLLABORATION
RELATIVE AU DEVELOPPEMENT D'UN PROJET MINIER
ET D'UN PROJET D'INFRASTRUCTURES
EN RÉPUBLIQUE DEMOCRATIQUE DU CONGO DU 22 AVRIL 2008

20084 5 228 (XFMRRLAERIEN FARMER
RES) AREA

LA REPUBLIQUE DEMOCRATIQUE DU CONGO
BIRREXNIS

CHINA RAILWAY GROUP LIMITED
PRPERERMRAT

SINOHYDRO CURFORATION
BK AK di BR MIA 2 A

LHEJIANG HUAYOU COBALT CO. LTD
IL ARRAR AMAR
AVENANT N°3 A LA CONVENTION DE COLLABORATION
RELATIVE AU DEVELOTFEMENT FUN PROJKT MINIFR ET D'UN
PROJET D'INFRASTRUCTURES
EN REKPUBLIQUR DEMOCRATIQUE DU CONGO UU 22 AVRIL 2008

2008 % 4 H 22H CR FIRE IN TR MERE ACER PF EN LD

HEADER

ENTRE LES SOUSSIGNES :
A:

1

LA REPUBLIQUE DEMUCRATIQUE DU CONGO, ci-après dénommée
“RDC », ropréseritée aux fins des présents par Monsieur Pierce LUMBI
OKONGO, Minisue en charge des Infrastruaures, Travaux Publics et
Reconstruction, Monvieur Athaness MATENDA, Ministre des Finances, el
Monsieur Michel LOKOLA, Ministre dy Budget :

MIRE ER C LL FAT RDON. Æ RACE Le Pierre LUMBI OKONGO
AE. MR, SET AMMENESÉE ; Athanase MATENDA #4.
FRS ; Michel LOKOLA 4. MISLAR K

CHINA RAIÏLWAY GROUP LIMITED, société de droit chinois, ayant son
siège sucial au N°1 , XingHuo Rond, Fengtai District, Beijing, China, reprétentée
aux fins dés prémnts por sun rœrésentant Kgal, le Piésident du Cunscit
d'Administration, Monsieur SHI Daftun :

RER BR AT 2 ST, HER ÉARE EN. 2 EME. PINAILRONEÉ
ÉARXM 19. HAE THAMÉEIURA. KA ARIANE:
SINCHYDRO CORPORATION, suciélé de droit cunois, ayani son siège
social au N°1, Ertieo, Baiguang Row, Xuanwu District, Beijing, China, 160781 ,
représentée aux Bns des présents par Monsieur FAN JiXiang, son représentant
légal ;

PRkFAGUMUNMREA NT. MAHIQRUAT, ANPEMRMRE DIE NN
MOREL DA à LS Cr00761), AE ÉNTR Ft 2 IR A HSE
ETC:

4  ZHEJIANG BLAYOU COBALT CU. LTD. société de droit chinois, ayant

son siège suciél au N° 18, Wushen £. Rd. Economic Devclopment Zone of
Tongxiung, Zhcjiang Prov. FR. Chins (314500) représentée aux Ans des présents
par Monsieur CHEN Xuehua, son rcprésentanl légal :

MILAN Rd, MDN, ATLAGRE. FAIT
BEIC ESP ARS 18% CHI8SON), € AMIS NE OIL EURE ARE

7 »  ? à

[
SRAILRE,

Ciaprés dénommées collectivement "les Parties” er individuellement “unerls

Partie",

L'FRR"E HT" He,

APRES AVOIR PRÉALABLEMENT EXPOSE QUE:

#ÉT:

A. Considérant que la RDC et le Croupement d’Entroprises chinoises composé de
CHINA RAILWAY GROUP LIMITED et SINOHYDRO CORPORATION, ont
signé 1a Convention de Collaboration relative au Développement d'Un Projet
Minier et d'Un Projet d'Infrastructures ex République Démocratique du Congo an
22 avril 2008, ci-après « Convention de Collaboration », dans laquelle tcs Parties
se sont fixées pour objectif le réaliser ie Projet de Coopération.

FAN EE SERRE, 14 HI QE RP RER DIR A TEL
APE ER UM ET, T 2008 #4 2 HET CXTMRRE
KANNS ALTER ME UE RG HELD LEL FREE CO MPND, EU
BRER, RÉMUMAERS MMA.

B. Conskéram que la Convention de Collaboration 4 fait l'objet de l'Avenant n°2
signé le fl scplerabee 2008 entre là RDC el le Groupement d'Entreprises
chinoises composé de CHINA RAILWAY GROUP LIMITED, SINOHYDRO
CORPORATION et CHINA METAL LURGICAL GROUP CORPORATION, en
présence de 2HEJANG HUAYOU COBALT CO. LTD., aux termes duquel les
signataires ont convenu of accepté le retrail de CHINA METALLURGICAL
GROUP CORPORATION de la Convention de Colfaboration et l'adhésion de
ZHEJLANG HUAYOU COBALT CO, LTD à In Convention de Cuflaboration.

Æ FMRRLH ANS DINAN Ch SRE, PEAH
2k ts GEAR RAS AA FLN FT À MLER D) HF STE OR EEE
HARAS AIT 2008 € 9 F 11 RE T COR FAURE FREIN NETT À AGEN
SUR RÉ TE DUU DUREE Ch MAMAN. MAANMÈTE
2h SAT RENÉ MR CA HE BDD, HARAS MEET A PSNLIR ABS SIM
Art 127

C: Considérant qu'à 1 demande de le RDC, sprès l'approbation de la dépense
préliminaire du Projet dinier par a Commission Nadonalc du Développement et
de fa Réforme de la Chine, le Groupement d'Entreprises chinoises « déjà mis en
place des fonds mévessaires pour tes wravaux d'infrastructures les plus wgents et a
déjà démarré les travaux d'infrestructures ke plué urgents sans que lu Projet
Minier ne soit ppprouvé par le Conseil des Affaires de l'Étal de 12 Chine auite à
V'examen par la Commission Nationale du Développement ci ck la Réforme de de
Chine.

Æ FAURE CR RON RERR. pis de RME LR EE ETORELAN

2

DZ» 70 3

il
+ creme à

BORA EE ROMA, (8 O7 ST LEDESUIR Er 4 ch DO I Re MORC E TS A
SUIS ER SRE ZLN, LONGER CAEN AH
MAT RAMIMÉSHEITÉANTREME CARE) BH IE,

EN FOI DE QUOI, IL EST CONVENU ET ARRETE CE QUI SUIT :
FE, ÉFRUBBURMT:

Article L:

Article 2:

NEX:

Articie 3:
FR:

Le tire E de l’urticie 5.1 de lt Convention de Collaboration « - l'Etude
de Préfaisabilité ait &16 approuvée par le Gouvernement Chinois, lors de
l'approbetion de la Convention de 1V qui scra conclue entre le GROUPE
GECAMINES et le CONSORTIUM est modifié comme suit !

Cab M SL HR 2 BE RIRES 2 APE ete tt
FRERE COS RE UNIX MN, EOMITTPFR NAT
AA "LU Fr
+ «lu Commission Nationale du Développement et de la Réfonæe de la

Chine approuve la paiement de la dépense préliminaire du Pmjei
Minier ; le Minitière du Commerce. de La Chine octreie un Certificat
d'investissement à l'Etranger relatif à fa JV Minière :

- PRORENPARRI SITE TER IN ME DORMI :
PERTAERS SR IMRAMAMRNBU TR: »

Le paragraphe 2 de l'uticle 5.2 de la Convenhon de Collaborañon est
modifié comme suit :

CHA A 52 RAT 2 BEBE Fe

« Cetie cssisrance financière ne produira pres l'obligation des Parties
vis-devis de lu cession des Droits ef Titres miniers et de lçur jouissance
en faveur de la Partie chinoise Elle rerc misé en place suivant
l'approbation du Projel Miaier par Le Conseil des Affoire de l'État de la
Chine suite à l'examen par la Commixrion Nationale du Développement
et de la Réforme de la Chine. À ls demande évelte de GECAMINES, ledit
financenent sera payé en liquide et/ou en dquipement

DUT A D NUR SE RÉSUMER, AIT RER
PÉPAIENE. RER EME WARNER AMIE TE
RÉPAATIU PIERRE SE SIEE. DOMTNS A TRE
AP RTS ANNE HIER. à

L'article 6 2 de la Convention de Collaboration est modifié comme suit :
CREED H 62 EBMMT:

a 6.2 La JV Minére cfibrivera ensuite une Étuir de Faisabilité qui
3

CT |

I
Article 4:
EU T

devra être cpprouvée par le Conseil d'Adminiterarion et l'Assemblée
kénérale de la JV Minière. L'Etude de Faisabilhé devra ensuité être
déposée por la Pare chinoise à Ia Commission Nationale du
Développement et dé la Réforme de la Chine pour l'approbation dis
Projet Minier par lé Conseil des Affaires de l'Étor de la Chine el où
Ministère des Mines de RDC et au Bureuu de coordination et de suivi du
Programme Sino-Cingolais.

RE. RTE ÉMEEUN AS MITA, WP LEE
AIR, BANC. PMR ARR É A D
CRT ATEN DENT LU IR FI L'ETÉ RE, RUE
F'PRRTUMLER D NRENSEORE U TPTME »

L'article 9.3 de 1 Convention de. Coflaboration est modifié comme malt :
CAHEUHXI #93 LÉMMTF.

«9.3 Noncbaiont lg disposition de l'article Ÿ.1 et après que les Droits et
Tires miniers prévu par l'article 4 de la présente Convention de
Collabaration auraient té cédés à la IF Minière ei à condition que la
JV Miniüre constitue une Aypolhèque sur Les Droits ct Titres miniers, le
Groupement d'Entreprises Chinoïses mobilischa et mettra en flece le
Financement pour réaliser des travaux d'infrostrucneres les plus urgents
et dont les conditions de réalisation sont remplies. Ledit financosent
sera compié dans le financement pour la première tranche de travaux
d'énfrastructunes et sera remboursé pur le JV Minière selon lex
disposttions du Chapitre IV de la présente C'anvention de Collaboration.

RIRE, ARMOR NES MMA TE
BÉRTUAS SE RASE RE AA CMEMEIIRRE Fe PERS
DR ER RAT LT UE EL AIRE PAR LE7 1
RME ET AA. GARE AR MARNE AUEMS
RARE MIE PONT AE

Les Pravaux d'infrastruciures les plus urgents susmentionnés signifient
tour les travaux d'infrastructures démurrés après l'approbation de la
dépense préliminaire du Projet Minier por la Commission Nationale du
Développement ei de la Réforme de la Chine et avont l'approbation du
Projet Minier lui-même par le Conseil des Affaires de FÉtat de la Chine
suite à l'examen per la Commission Natiunals du Développement et de
da Réforme de la Cine, La liste exacte desdits rravaux sere confirinée
par les Parties.

L'AHEROMRRERIEMERN (HÉIE) MH, APE
RÉRIÉRIR EN IR RENE PEN RENE, CODEN
ÉGRTOBSARRIS PIE LME M PERS SUEZ (2
FPT MAER. HSERHREUNA RUE, »

D 7 À

— —  ————_———

t 1
Article $:

DFE Z

L'anicie 10,3. de la Convention de Coiliboration ext modifié comme
suit”

LEA SP 10.5 # eu Fa

on La paruntie du remboursement est assurée par la RDC qui s'engage,
dans le cadre de l'article 1344 de la présente Comennon de
Collaboration à ociroyer au CGnminement d'Entreprises Chinoises
d'autres éoncessions minières vu d'autres ressauces el moyens
sathfatsants au cas où les bénéfices générés par le JV Mimère
s'avéreraient insuffisants pour réaliser le remboursement de ses
investissements dans le Projet d'Infrastructures.

LEADER DE CPE NIMES RIRE ONE ASE LS TUE

AI CURE SERRAU ROLE DOS OR Fe ENS À SCAN TEA EE
1334 #3 PP RHL REA dE. SEM GE RUN HC HD ST ELA

L'article 12 de la Convention de Collsbaration est modifié comme suit :
té 5 12 AABATR
«121 HU est prévu deux périedes pour le rembhoursèment des

évestissements du Prajet de Cuopération ainsi qu'une périnde
conimerciale :

ARRRNAT OR ÉTÉ ATRRE RSA DER TR RMS
HS:

Première période. dite période de remboursement des Investissements
des travaux les plus nrgents (Première Étape),

ARE. RADARS CHA) HÉBENE (A
#),

Deuxième période, die période de remboursement minier et

remboursement de la premtère tranche des infrastructures, réduction
faite des travaux les plus urgents qui auraient dé remboursés Deuxième

Étape},

HUE, D'ÉRRE MARNE CERTES
ARS URRELR IE CÉSEMEL) AHERÈAS CRT),

Troisième période, dite période commerciale {Troisième Étape).
RDUMPR, RW PAPRE CAE).

La JV Minière remboursera comme suit les investissements du
Groupement d'Entreprises Chinoises dans le Projet Minier ét dans k
Projet d'Infrastruciures

SAR ENTER FAURE PUS MENT NEN EIRE AI RAEAE EE

AS 7
APE PI ÉRER ES

- Au cours de la Première Période, ellé affrciera la totalité de ss
bénéfires au remboursement éompler des investissements des travaux les
plus urgents, y compris au paiement de leurs intérêts annuris de LIBÜR
(six mois) + IOUBP (LIBOR du 22 Avrif 2008).

DÉLAI LIRE I TT LE
MALE CRIE) BRAIN. LOGS REX LIBOR #6
AID + 1008P (2008 F4 /1 22 [TAG LIBOR D.

- Au coirs de la deuxième période, la JV Minière aÿfoctera 85% de ses
bénéfices au remboursement des ivvestissements miniers ainsi que leurs
intércts.

Après le remboursement total des investissements miniers ainsi que leurs
intérêts, la JV Minière affecicra 85% de ses bénéfices au remboursement
de da première tranche des infrastructures fréduction faite des
investissements des travaux les plus urgents et ses intérêts qui éuraient
Été remboursés) ainxi que leurs intéréts.

ENTER, N'AÉTÉT LS TRE AATNS BST T'ES EE A
HIDE

SERRE AAA PPÉRE SEE, TEE LMI 85%
IFR HR BNRER MALE CET ÉLIRE GASN EE
AE (UAH) HAN AIS).

Les investissements miniers seront fais à 30% sous forme de prêt
d'Actionnaines, remboursés sans l'application d'intéréis Les 70%
rextants serons remboursés avec un taux d'intérêts annuel de 6,1%.
PNÉRLÉE ER 00H MIRE BASSE, 26 LTRLEL. DUREE ERNST 70%
EM 6 IMRIEARLE.

Les investissements de la première tranche des infrastructures sérent
remboursés avec wi taux d'intérét annuel de LIROR (six mois) + 100BP
ÉLIROR du 22 Avril 2008).

JT MIRE SIM IE AAN LIBOR (6 PAT) +100BP (2008
£F4 /1 22 FF LIROR).

La JV minière affectera les 15 % des bénéfices & la rétribution de ses
actiantaires, proporiionnellement à leurs parts duns Le capétal social.

PE IE LU RANES 1586 /T TRE APE SONT IS REES CON TT PF ÉE.

Les investissements de La première tranche des infrastructures (y
compris les travaux les plus urgents) nc sauruient dépasser 3 milliards
de dollars américains en princinal. Les investissements et le programmes

de la première tranche dex infrastructures seront mis en place après
s x

PC |
Article 7:

AR:

Concertation der Partias en fonction de revenus prouvent être dégagär de
l'exploiration de la JY Minière tels que présentés par le « Modèle
Economique 3 du Projce de Coupétofion de l'Ensde de Faisabifité
éppraivée conformément à l'article 6.2 de la présente Convention.

À MAR SRIE COHRROERENES (AAEE)
RE) LL A OST 30 CRE. AR ODSERT LIMERES
CNE AAARINI AT PERTE AU A ER CERTA) AE
DOI TAN AE LIIEE BASSE.

- du cours de la T'obième période, ella distribuera la totalité de ses
bénéfices nets à see Actionnaires, au prorata de leurs parts dans le
capital social.

ENTER. DIET SELS RPM PPATNUE JURA HE LEDEAFEOES HE
ENTRE

L'écart éventuel entre le toux réel bancaire et Le iaux appliqué à la JV
Minière sera à la charge du Groupemens d'Envreprises Chinoises.

SR IT RIRE FOR A TAG HACE SL SE RÉ NE
RER,

12.2 Nonokstant la dispasition de l'article 12.1, Ja JY Minière devra
respecter toutes les stpularions #lariver aux remboursements des prêts
dons les contrats des prêts conclus avec les insfiturions financières.

PE IELT RÉRM EN EEE A TANT OIORE 5
ALI ROME PIE MERS AIDE NL X TEE EST OGR
Æe »

L'article 131.2 de {8 Convention de Coflaborstion est modifié comme
suit:

CAFE P 1332 HA Fe

aiRS2 Si le Projet Minier n'est pas approuvé par le Conxeil des
Afhires de l'État de la Chine site à l'examen par la Commission
Nationali du Développement et de la Kéforme de Chine, les Parties se
concertéront pour chercher des mesurés à prendre, sou la ROC
aevorderu de nouveaux draits er sitres miniers & la JV Minière, sois les
Pañties ojusteronu le montgnt des investissements d'infrastructure.
ART LA END R IRAN SELS EMERE PINS
AR. ESRI ANR LIERIRÉE FN EE
RUN, ÉD IRRPENAN EE.

Au cos où la RC apporterait d'autres droits et titres miniers, la JY
Minière effectuora un audit sir la régularité et la validité desdits droits

et tres. La JV Minière effectuera également une Etude de Faoirabitité

7

A D 7. +

LI
sur ces nowvEgux droits «\ titres iminiers. La nouvelle Etude de
Faisabilité devra être déposée auprès de la Commission Nationale du
Développement ei de la Réforme de Chine pour l'approbation du Pet
Minier par le Conseil des Affaires de l'Étas de la Chine.

AFFORE RASE AE RUE, LORS
PUS PNR RES TANIA, HAT T ES NT PE
HR, SOU UT TIM EF FERA ERIR LR CURE
HR PEAEERNS LEHÉARE.

L'investissement d'infrastructures sera suspendu tnt que la nouvelle
approbation du Projet Minier n 'qura pas été accordée par ke Conseil des
Affaires de l'État de la China.

PRES ERAKRRSERR LIEN, HR.

Si, malgré deux fois d'apports de nouveaux droits et titres einicrs, le
Projet Minier n'est toujours pas approuvé par le Conseil des Affaires de
l'État de la Chine, la présenie Conventton sera résiliée, La JV Minière
sera dissoute ef liquidée après l'epplivatiun des dispositions suivantes :

RFI RIRE, GRH ASS PILES EEE,
ARR, HITS LA, IEC REA TNA:

Les investissements (ÿ comprit leurs intérêts} versés au Projet de
Cuopération par ie Groupement d'Entrepréses Chinoises , er fou via Le
JV Minière. ef les investissements (+ comprix leurs Intéréls) versé ou
Pmjer de Coopération directement par la JV Minière avec son propre
financement seront remboursés par ia RDC à le JV Minière dons un
délai de voixante (60) jours suivant ia réalisation de l'hypothèse prévue
por Le paragraphe précédent. Ces investissements sorvnt ensuite
remboursées par la JF Minière au Groupement d'Entreprises Chinoises
et x fournisseurs des financements.

PL RE BURLS D NE LT OLA PÉNALES FERA
AETEBGUIST LE ARIR). CLR NE ANT ARRETE STE F
AHÉBIE CORÉAIE, dE RFI AE HAE AGN T C60)
APIREREE RARES SA TTEE. HE URASL EN
PNR ATRUNIE TRS à

Les Droits ct Trés Mimiers seront rétrocédés grafuitément à
GHCAMINES par lo JY Minière après la satisfacion complète des
chnditiuns suivantes :

AUDE FREIN F, PRIE PT UIO M BL QE
ARTE NEREN LS ES 0e

+ da IV Minière aura remboursé tous les investissements (y compris leurs
fntéréts) versés aw Prijeé de Coopération par le Groupement

2 é 704

{ I
Article 8:

BAR:

Article 9:

Fuk:

Article 10:

Bt:

d'Emreprises Chinoises , et fou via la JV Minière, et des investissements
£+ compris leurs intérêts) versés au Pret de Coopération directement
par La JF Minière avec son propre fisancement ;

- PUS LIERRR TUNER UNE EE SI ULSE Te
BARRES CESR HT ÉGRES COHEN PE, MALE TE
AO LIRE EI AE TISURME CÉRESCRIRE à:
- La Partie congolaise accepte que lu JV Minière puisse disposer de tous
ses biens y compris les Droits er Titres Miniers pour rembourser des
prêts qu'elle aura conclus y compris lez intérêts
- RGIEN RAT LARMES MO EEE PONT A PESTE
EMEA AG »
L'aricke 13.34 de la Convention de Cotlsboration ei modifié comme
suit:

CRE M 13.33 BR Fa
«133.4 Si lo AV Minière n'a pas remboursé lex investissements ci les
intérêts des Projets d'infrastructures dans 25 ans qui suit sa créotion,
da ROC s'engage 6 rembourser le solde restant à payer par toutes autrer
RIRE M EEE RTE IS PP ARE TERENS AE RER M ET SETE
FGOUE. RE FAR BE AC PE QUE LÉ AT DENT
FE »
Le premier paragraphe de l'article 142 de la Convertion de
Colléhoradon ust modifié comme sûit !

CRE M 142 AB —HÉA F:
4 4.2. Avantagés particuliers prndans les deux premières périodes
ATARI RROE ENT PORN AE

La KÔC cuncède à la 4V Mintère, pendant les deux premièras périodes
de remboursement de l'investissement, soit Les périvdes pour rembourser
des Envestisrements des travaux les plux urgents, l'investissement minier
ef la première tronche d'infrastructures, les avantages particuliers
Suivanss :

PAR HA PO PE GOAE ON PTT AN. TRE LE CET AC AN ELU AN ER PRO
A, METRE MASONEMNNE, RIRRLEARIS
HSM RRS UE FRA EE »

L'articie 15.1 de la Convention dé Colloboration cit modifié comme
suit :
CRE 15,1 AN +:

ê 6 77

I
Articte 1k:
+
Articte 12:

R+k
Article 13:

Bt

«+ Dans ies 12-nuris qui ruivens d'approharion du Projet Minier par le
Conseil des offaires de l'État de la Chine suite à l'examen par la
Commisrion Nationale du Léveluppemant et de {a Réforme de la Chine,
da ROC s'engage à obtenir de son Parlement l'edoption d'une loi devont
sécuriser le régime fiscal. douanier ei de change applicable au Projet de
Coopération en raison de su spécificité. Si le Farlemeri National de la
RDC n'adopre par ladite loi dans le délai, le Groupement d'Entreprises
Chinoises aura le droit de décider de réaliser au résilier da présene
Convention.
STAGHMTONR, PUAICLRAINIEE SERIE ARRET
RARES ARR AL EMEINNIARRAMMRE 12 APE, HR
MRURAMPASTÉRHEX., MAEURISREMRANER. AIM
RÉAROMAAILER, PNEU E AESAEMERS
EL: D'OP
L'article 17,6 de 18 Convention de Collaboration est supwimné.
mA CAN) MIT &.
Les Pautics conviennent que ls deuxiôme tranche dex lravaux
d'infresmuctures prévue par l'article 92 de Le Convenbon de
Coltaboration est annulée.
Hi HA, Qt CAMEDDINE AE O2 MOMENIIE APCE THE.
Lés Parties conviennent que les investissements versés pa le
Groupement D'Entrenrises Chinoises au Prnjel de Cocpération seront
sis en place de La manière suivante :
HR. RAM PEUR DES MTA ut CL F7 Lt
fre
1. Le Groupement D'Entreprises Chinuises investit directemcn! :
HP TAI 2 dE SRE PER RAT ASE:
2, Le Grouperent D'Entreprisas Chinoises investit via Ie SV Miniére ;
COLE ZE DEC SENTE LE
3, La JV Miniére investit avec les financements qu’elle 4 obtenus auprès
des Banques chinoises.
GRAN A PAU MANRATÉTMRS RETT ARE,

Article 4: Le présent Avenant entre on vigutur à {a daié de sa signature.

ÉRDUET

ESDAUERSAZAIN T7

Ainsi fait on huit exemplaires anginaux, chacumç des Paries reconnaissant d'avoir
reçu ke sic, trois étant destinés au servicc nuterial et un destiné aux archives de La

D DPI

[I
SICOMINES..
ÆMPMAR—HNBEU, SHAF 0, SAUAFALXMHE, MF-HHUS
RAGE.

1. POUR LA REVUBLIQUE NEMS
REICH SANS

Monsieur Athunase MATENDA
Monicyr Michel LOKOLA

AK, à
2. POUR CHINA RAILWAY GROUP LIMITED
“BTE HA UN

2: Gui am 4 &

A Beijing, le

3 POUR SINOHYDRU CORPORATION
fe Eat 2k A 7K MEL MES SK FFT 2 1}

pif ax Æbs

ABeïjing.le 2009
4. POUR ZHEJIANG HUAYOU COBALT CO, LTD
BAUER ES (TRS

Ateijne ts : En #.

#

Ü
